                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                             RESPONDENT


v.                                     Case No. 4:11-cr-40037-20


ALVIN WEEKLY                                                                           PETITIONER

                                              ORDER

       On May 7, 2019, Petitioner filed a motion requesting a sentence reduction under Section

404 of the First Step Act of 2018, along with a determination that he is not a career offender. (ECF

No. 2059). On May 14, 2019, the Court appointed the Federal Public Defender to represent

Petitioner for purposes of that motion. On June 17, 2019, Petitioner’s counsel filed a supplement

stating that Petitioner is not eligible for relief under the First Step Act of 2018 and requesting that

Petitioner’s First Step Act motion be withdrawn. (ECF No. 2069).

       The Court will construe Petitioner’s supplement (ECF No. 2069) as a motion requesting

leave to withdraw his May 7, 2019 motion. Upon consideration, the Court finds that good cause

has been shown for the motion to withdraw. Accordingly, the Court finds that Petitioner’s motion

to withdraw (ECF No. 2069) should be and hereby is GRANTED. Petitioner’s First Step Act

motion (ECF No. 2059) is hereby WITHDRAWN.

       IT IS SO ORDERED, this 2nd day of July, 2019.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge
